Motion to dismiss the indictment for want of jurisdiction granted, on the law. This matter is before the court pursuant to subdivision 2 of section 149 of the Judiciary Law. (See People v King, 48 AD2d 457.) The defendants are members of the New York City Transit Authority Police Department. They are also officers of the Gonen Society, an organization of transit officers of the Jewish faith. They were charged in the indictment by the Extraordinary Special Grand Jury for the County of New York with Conspiracy (third degree), Grand Larceny (second degree) and Grand Larceny (third degree) to the effect that they stole money from the society by overpaying bills submitted by the society’s travel agent in connection with Las Vegas tours. The motion is to dismiss the indictment on the ground that Executive Order No. 55 (9 NYCRR 1.58) does not give the Special Prosecutor jurisdiction over the transgressions alleged. The ambit of Executive Order No. 58 is discussed in Matter of Moritt v Nadjari (46 AD2d 784). Three elements are necessary for jurisdiction. In this situation, each of the defendants is a "public servant” and the alleged acts are "corrupt”. However, they do not relate to "the enforcement of law or administration of *733criminal justice”. Concur—Kupferman, J. P., Murphy, Tilzer, Capozzoli and Nunez, JJ.